                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TORREY TYREE LEWIS                               CIVIL ACTION

                     v.                          NO. 19-4408

COMMONWEALTH OF
PENNSYLVANIA, et al.


                                     MEMORANDUM
KEARNEY,J.                                                                     March 10, 2020

       Torrey Tyree Lewis originally prose sued Delaware County judges, lawyers, detectives,

the Commonwealth, and Delaware County for what we liberally construed as an undefined role

in securing final criminal convictions against him in Delaware County courts. We summarily

dismissed his claims against the state court judge and the county prosecutors based on his

challenging his state court convictions with prejudice. But mindful of his pro se status, we

allowed him leave to amend claims against Delaware County and the arresting Detective Tyler to

possibly plead claims not barred by judicial or prosecutorial immunity or under Heck v.

Humphrey.

       In response, Mr. Lewis now returns with an amended Complaint. He fails to plead a

single fact as to anything happening to him. He asserts federal jurisdiction under the Admiralty

laws and otherwise claiming some right under the Suits in Admiralty Act arguing non-party

United States waived judicial and sovereign immunity and consented to be sued. He claims

Delaware County and the arresting detective damaged him and his property placing him in a

voluntary servitude. Under the supplemental rules of Admiralty and the law of nations, he asks

us to order Delaware County and the arresting detective to return all property taken from his
fiduciaries in some unknown bankruptcy case, to remove unidentified notices of liens and he and

his wife are entitled to other relief.

         As with his first Complaint dismissed on January 23, 2020 1, this pro se Complaint makes

no sense. We have no idea what happened to Mr. Lewis. He somehow invokes admiralty laws

for jurisdiction. We do not know how we can exercise jurisdiction.

         Rule 8 of the Federal Rules of Civil Procedure requires pro se Plaintiffs to provide us

with a short and plain statement of our jurisdiction, and a short and plain statement of the claim. 2

After two attempts, Mr. Lewis fails to do so as to the only remaining Defendants Delaware

County and Detective David Tyler. He fails to meet our mandate of pleading claims not barred

by judicial or prosecutorial immunity or under Heck v. Humphrey. 3 He fails to plead a single

thing done by either Delaware County or Detective Tyler which affected him. He fails to aver

how we would have subject jurisdiction based on the admiralty laws.

         We grant Delaware County's and arresting Detective Tyler's motion to dismiss. As we

earlier afforded Mr. Lewis an opportunity to amend leading to an amended Complaint with no

fact pleading or asserted subject matter jurisdiction, we have no ability to find further

amendments would be anything other than futile. We dismiss his claim with prejudice.




1
    ECF Doc. No. 12.
2
  Federal Rule of Civil Procedure 8(a) requires Mr. Lewis's complaint include "a short and plain
statement of the grounds for the court's jurisdiction" and "a short and plain statement of the claim
showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(l)-(2); see also Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 573 (2007); Miller v. Blanchard, No. 18-2752, 2019 U.S. Dist.
LEXIS 39936, at*l (E.D. Pa. Mar. 12, 2019). Each allegation made in the pleading "must be
simple, concise, and direct." Fed. R. Civ. P. 8(d)(l); see also Garrett v. Wexford Health, 938
F.3d 69, 92 (3d Cir. 2019); In re Zostavax, No. 18-20224, 18-20251, 2019 WL 2137472, at *1
(E.D. Pa. May 3, 2019) (dismissing plaintiffs complaint for failing "to satisfy the requirements
of Rule 8(a) of the Federal Rules of Civil Procedure"). The claim must have "facial plausibility,"

                                                 2
meaning the "plaintiff [must] plead[] factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged." Garrett, 938 F.3d at 92,
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When evaluating the complaint, we
"account for the fact" Rule 8, Iqbal, and Twombly "operate with contextual specificity." Sweda v.
Univ. of Pa., 923 F.3d 320,326 (3d Cir. 2019) (citing Renfro v. Unisys Corp., 671 F.3d 314,321
(3d Cir. 2011)). Federal Rule of Civil Procedure 8 also requires "pleadings provide enough
information to put a defendant on sufficient notice to prepare their defense and also ensure that
the Court is sufficiently informed to determine the issue." Harris v. Julia, No. 18-4502, 2018
WL 5316352, at *2 (E.D. Pa. Oct. 25, 2018) (citing Fabian v. St. Mary's Med. Ctr., No. 16-4741,
2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017)). Conclusory statements alleging liability are
insufficient. Iqbal, 556 U.S. at 678-79.

"Although prose complaints are to be liberally construed," this lesser standard does not protect
a ''prose litigant from dismissal pursuant to Rule 8(a)." Cutler v. Pelosi, No. 19-834, 2020 WL
529895, at *2 (E.D. Pa. Feb. 3, 2020) (dismissing prose plaintiffs complaint for failing to "meet
the pleading requirements of Federal Rule of Civil Procedure 8(a)") (citing Mala v. Crown Bay
Marina, Inc., 704 F.3d 239,245 (3d Cir. 2013)).
3
    Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).




                                               3
